               Case 1:20-cr-00648-ALC Document 22 Filed 12/01/20 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                  X


UNITED STATES OF AMERICA

                                                                                         INDICTMENT
                   -       V.   -
                                                                                         20

CHONG SIK YU,
   a/k/a "Chris Yu," and
                                                                                                                    8
YUNSEO LEE,


                                                       Defendants.

-    -    -    -       -   -    -    -    -   -    -    -   -   -   -    -    -   X


                                                                    COUNT ONE

                                         (Conspiracy to Unlawfully Export
                                         Dual-Use Electronics Components)

          The Grand Jury charges:

          1.               From at least in or about 2019, up to and including in

or about 2020, in the Southern District of New York and elsewhere,

CHONG SIK YU,                        a/k/a "Chris Yu," and YUNSEO LEE,                                the defendants,

and others known and unknown,                                            knowingly and willfully combined,

conspired, confederated, and agreed together and with each other

to       violate,                   and       to       cause         a       violation    of,     licenses,    orders,

regulations,                        and prohibitions                         issued under       the   Export   Control

Reform Act.

          2.               It was a part and an object of the conspiracy that CHONG

SIK YU,                a/k/a "Chris Yu,"                            and YUNSEO LEE,             the defendants,    and

others known and unknown,                                       would and did agree to export and to
              Case 1:20-cr-00648-ALC Document 22 Filed 12/01/20 Page 2 of 7




cause to be exported from the United States items controlled under

Subchapter I of the Export Control Reform Act, to wit, electronic

components,        telecommunications components,             and sensors,       to Hong

Kong and the           People's Republic of China,            without having first

obtained a license for such export from the U.S.                         Department of

Commerce.

             (Title 50, United States Code, Sections 4819(a) (1),
    4 819 (a) ( 2 ) (A) , ( B) , ( C) , (D) , ( E ) , ( F) , & ( G) , and 4 819 ( b) , and
                                15 C.F.R. § 736 .2 (b) (1).)

                                        COUNT TWO

               (Conspiracy to Commit Wire Fraud and Bank Fraud)

         The Grand Jury further charges:

         3.      From at least in or about 2019, up to and including in

or about 2020, in the Southern District of New York and elsewhere,

CHONG SIK YU,          a/k/a "Chris Yu," and YUNSEO LEE,              the defendants,

and others known and unknown,                knowingly and willfully combined,

conspired, confederated, and agreed together and with each other

to commit wire fraud and bank fraud,                    in violation of Title 18 ,

United States Code, Section 1349.

         4.      It was a part and an object of the conspiracy that CHONG

SIK YU,        a/k/a    "Chris Yu,"      and YUNSEO LEE,        the defendants,        and

others known and unknown, having devised and intending to devise

a     scheme and artifice to defraud,               and for obtaining money and

property          by    means     of     false      and     fraudulent       pretenses,

representations, and promises, would and did transmit and cause to

                                              2
            Case 1:20-cr-00648-ALC Document 22 Filed 12/01/20 Page 3 of 7




be transmitted by means of wire communication in interstate and

foreign commerce, writings,           signs, signals, and pictures for the

purpose of executing such scheme and artifice,                     in violation of

Title 18, United States Code, Section 1343.

       5.      It was further a part and an object of the conspiracy

that    CHONG     SIK   YU,   a/k/a    "Chris      Yu,"   and     YUNSEO    LEE,   the

defendants, and others known and unknown, would and did knowingly

execute and attempt to execute a scheme and artifice to defraud a

financial institution, the deposits of which were then insured by

the FDIC, and to obtain moneys, funds, credits, assets, securities,

and other property owned by and under the custody and control of

a   financial       institution,      by   means    of    false    and     fraudulent

pretenses,      representations,      and promises,       in violation of Title

18, United States Code, Section 1344.

               (Title 18, United States Code, Section 1349.)

                                   COUNT THREE

                         (Conspiracy to Launder Money)

       The Grand Jury further charges:

       6.      From at least in or about 2019, up to and including in

or about 2020, in the Southern District of New York and elsewhere,

CHONG SIK YU,       a/k/a "Chris Yu," and YUNSEO LEE,              the defendants,

and others known and unknown,              knowingly and willfully combined,

conspired, confederated, and agreed together and with each other




                                           3
             Case 1:20-cr-00648-ALC Document 22 Filed 12/01/20 Page 4 of 7




commit money laundering,                in violation of Title 18, United States

Code, Section 1956.

        7.      It was a part and an object of the conspiracy that CHONG

SIK YU,        a/k/a       "Chris Yu,       11
                                                  and YUNSEO LEE,                the defendants,      and

others known and unknown,                        in an offense involving and affecting

interstate           and     foreign             commerce,       would          and   did   transport,

transmit,       and transfer,          and attempt to transport,                         transmit,    and

transfer, monetary instruments and funds to places in the United

States       from     and     through places                 outside       the    United States,       in

amounts exceeding $10,000, with the intent to promote the carrying

on of specified unlawful activity,                             to wit,          conspiracy to commit

wire     fraud       and     bank    fraud          as       charged       in    Count   Two   of    this

Indictment,          in violation of Section 1956 (a) ( 2) (A)                           of Title 18,

United States Code.

                 (Title 18, United States Code, Section 1956(h) .)

                                    FORFEITURE ALLEGATION

                                       (As to Count Two)

        8.      As     a    result    of          committing         the    bank      and   wire    fraud

conspiracy offense alleged in Count Two of this Indictment, CHONG

SIK YU,       a/k/a "Chris Yu,         11
                                                 and YUNSEO LEE,            the defendants,         shall

forfeit to the United States, pursuant to Title 18, United States

Code,        Section       981 (a) (1) (C)         and       Title   28,        United   States     Code,

Section 2461, all property, real and personal, that constitutes or

is derived from proceeds traceable to the commission of the offense

                                                         4
            Case 1:20-cr-00648-ALC Document 22 Filed 12/01/20 Page 5 of 7




alleged in Count Two of this Indictment, including but not limited

to a sum of money representing the amount of proceeds obtained as

a result of the offense.

                            Substitute Assets Provision

       9.      If any of the above-described forfeitable property, as

a result of any act or omission of the defendants:

               a)     cannot be located upon the exercise of due
                      diligence;

               b)     has been transferred or sold to, or deposited
                      with, a third person;

               c)     has been placed beyond the jurisdiction of the
                      court;

               d)     has been substantially diminished in value; or

               e)     has been commingled with other property which
                      cannot be subdivided without difficulty;

it is the intent of the United States, pursuant to Title 21, United

States       Code,   Section 853 (p),      to   seek   forfeiture    of   any   other

property       of    said   defendants     up    to    the   value   of   the   above

forfeitable property.

                               FORFEITURE ALLEGATION

                                (As to Count Three)

       10.     As a result of committing the money laundering offense

alleged in Count Three of this Indictment,                   CHONG SIK YU,      a/k/a

"Chris Yu," and YUNSEO LEE, the defendants, shall forfeit to the

United States, pursuant to Title 18, United States Code, Section

982,   all      property,     real   and   personal,     involved    in   the   money


                                            5
         Case 1:20-cr-00648-ALC Document 22 Filed 12/01/20 Page 6 of 7




laundering offense and all property traceable to such property,

including but not limited to,           a   sum of money representing the

amount   of    property that     was   involved    in the money       laundering

offense or is traceable to such property.

                          Substitute Assets Provision

     11.      If any of the above-described forfeitable property, as

a result of any act or omission of the defendants:

              a)    cannot be located upon the exercise of due
                    diligence;

              b)    has been transferred or sold to, or deposited
                    with, a third person;

              c)    has been placed beyond the jurisdiction of the
                    court;

              d)    has been substantially diminished in value; or

              e)    has been commingled with other property which
                    cannot be subdivided without difficulty;

it is the intent of the United States, pursuant to Title 21, United

States     Code,   Section 853 (p),    to   seek   forfeiture    of   any   other

property      of   said   defendants   up    to    the   value   of   the   above

forfeitable property.

           (Title 18, United States Code, Sections 981, 982;
              Title 21, United States Code, Section 853;
             Title 28, United States Code, Section 2461.)




                                            A~USS
                                            Acting United States Attorney



                                        6
Case 1:20-cr-00648-ALC Document 22 Filed 12/01/20 Page 7 of 7




             UNITED STATES DISTRICT COURT
            SOUTHERN DISTRICT OF NEW YORK


               UNITED STATES OF AMERICA

                          -   V •   -


                     CHONG SIK YU,
                 a/k/a "Chris Yu," and
                      YUNSEO LEE,

                                        Defendants.


                        INDICTMENT

                          20 Cr.

      (Title 50, United States Code, Sections
       4819 (a) (1), 4819 (a) (2) (A), (B), (C),
        ( D) , ( E ) , ( F) , & ( G) , and 4 819 ( b) ;
      Title 18, United States Code, Sections
                     1349 and 1956(h) .)


                                  AUDREY STRAUSS
                  Acting United States Attorney.



                                          Foreperson.
